Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7 are currently under examination wherein claim 1 has been amended and claim 7 has been newly added in applicant’s amendment filed on June 17, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1-6 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated February 18, 2022 have been withdrawn in light of the applicant’s amendment filed on June 17, 2022. 
Allowable Subject Matter
3.	Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment filed on June 17, 2022 has obviated the previous rejections of claims 1-3 and 5 under 35 U.S.C. 103 as being unpatentable over JP (2015-200002 A) in view of Nakayama et al. (US 4,797,167); the previous rejections of claims 4 and 6 under 35 U.S.C. 103 as being unpatentable over JP (‘002 A) in view of Nakayama et al. (‘167) as applied to claims 1-3 and 5 above and further in view of Hayakawa et al. (US 9,708,682 B2); and the previous rejections of claims 1-6 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,761,360 B2 in view of JP (‘002 A) and further in view of Nakayama et al. (‘167) and Hayakawa et al. (‘682 B2) and over claims 1-17 of U.S. Patent No. 9,187,798 B2 in view of JP (‘002 A) and further in view of Nakayama et al. (‘167) and Hayakawa et al. (‘682 B2) respectively as stated in the Office action dated . The cited references do not disclose the two-step intermediate annealing and the two-step hot band annealing as claimed in the independent claims 1 and 6 respectively. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

7/15/2022